Case 3:18-cv-01661-M-BN Document 31 Filed 10/26/20         Page 1 of 2 PageID 1600



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SALINA R.,                               '
                                         '
             Plaintiff,                  '
                                         '
V.                                       '          No. 3:18-cv-1661-M-BN
                                         '
                                         '
ANDREW SAUL, Commissioner of             '
Social Security,                         '
                                         '
             Defendant.                  '

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated October 6, 2020, the Court finds that the Findings,

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      AND IT IS FURTHER ORDERED that the Court GRANTS Plaintiff Salina

R.’s counsel Michael T. Kelly’s Motion for Award of Attorney Fees under 406(b) of the

Social Security Act [Dkt. No. 28] and awards Mr. Kelly $11,845.00 in attorneys’ fees

to be certified for payment out of Plaintiff Salina R.’s past-due benefits under 42

U.S.C. § 406(b).

      SO ORDERED this _____ day of __________, 2020.
                                         -7-
Case 3:18-cv-01661-M-BN Document 31 Filed 10/26/20    Page 2 of 2 PageID 1601




                                          ___________________________________
                                          BARBARA M. G. LYNN
                                          CHIEF JUDGE




                                    -7-
